Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
a controller configured to control the rotary drive mechanism, wherein the method comprises: 
a first correction step of calculating a first correction value of a drive angle of the stage for a linear movement amount of the moving body; 
a second correction step of obtaining a second correction value based on an error for each predetermined pitch; and 
a drive step of rotationally driving the stage based on the first correction value and the second correction value obtained in the first correction step and the second correction step, respectively as claimed in combination with all other limitations of claim 1.
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of: 
a controller configured to control the rotary drive mechanism, wherein the controller is configured to execute: 
a first correction step of calculating a first correction value of a drive angle of the stage for a linear movement amount of the moving body; 

a drive step of rotationally driving the stage based on the first correction value and the second correction value obtained in the first correction step and the second correction step, respectively as claimed in combination with all other limitations of claim 14.

The best prior art:
Yoshioka et al. (JP 2010074183 A) teach a mechanism for placing an inspection object always horizontally holding a chuck top even when a biased load acts in the vicinity of the outer periphery of the chuck top in inspection, and thereby improving reliability of the inspection.
Yoshioka et al. does not teach the limitations above.
Suzuki et al. (WO 0045432 A1) teach A drivingly rotatable mechanism capable of rotating, in forward and reverse directions, a chuck top on which a wafer is put when it is inspected, comprising a straight forward and backward driving mechanism.
Suzuki et al. does not teach the limitations above.
Coxon (US 9111977) teach A work piece transfer mechanism for use in a chamber has at least one port through which a work piece may be passed along a linear work piece transfer path between a retracted location inside the chamber and an extended location outside the chamber.
Coxon does not teach the limitations above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858